On appeal we review order dismissing bill of complaint by which it was sought to enjoin the proceeding in a landlord *Page 282 
and tenant action in the County Judge's Court of Dade County, wherein the landlord sought to evict the tenant because of default in payment of rent, and to procure decree reforming the rental contract and for other relief.
The main ground stated for relief was that the rental contract was improvident and required the payment of more rent than could be produced from the operation of the property by the tenant. No fraud or over-reaching was charged.
Another ground stated was that the landlord and tenant action could not be maintained because the lessee was a married woman and was, therefore, not bound by the rental contract, although she was joined in the execution thereof by her husband.
There is no equity in the bill and the final order of dismissal is affirmed.
So ordered.
TERRELL, CHAPMAN and ADAMS, JJ., concur.